Defendants appeal from a judgment, entered on an order which directed that the answer of defendants be struck out for the reason that it was sham and that defendants have no meritorius defense to plaintiff’s causes of action. Order and judgment of the County Court, Nassau County, reversed on the law, with $10 costs and disbursements, and the motion denied, without costs. The affidavits submitted by defendants in opposition to the motion raise issues which require a trial. On this record, it cannot be said as a matter of law that defendants defaulted in the performance of the obligations assumed by them under the agreement between the parties. Nolan, P. J., Carswell, Adel, Sneed and MaeCrate, JJ., concur.